Citation Nr: 1009256	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  08-38 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 2002 to 
February 2006, and his awards and decorations include a 
Combat Action Ribbon for service in Iraq.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Further development is necessary for a fair adjudication of 
the Veteran's claim.  Although the Board regrets the 
additional delay, a remand is necessary to ensure that due 
process is followed and that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).

In particular, there is an indication that the Veteran 
received mental health counseling twice a week at the local 
Vet Center from approximately January 2007 through May 2007.  
See, e.g., May 2007 VA treatment record.  As such treatment 
records may contain information pertaining to the severity of 
the Veteran's PTSD, they should be obtained and associated 
with the claims file upon remand.  

Further, as the most recent VA treatment records in the 
claims file are dated in July 2008, any outstanding VA 
treatment records, and specifically any mental health 
records, should be obtained and associated with the claims 
file upon remand.  

Additionally, the Veteran has argued that his most recent VA 
examination is inadequate, in that the examiner appeared to 
be disinterested.  Although there is no indication in the 
examination report that any pertinent criteria were not 
covered, the examiner did not have treatment records from the 
Vet Center available for review.  As such, after all 
outstanding treatment records have been obtained and 
associated with the claims file, including any records from 
the Vet Center, the Veteran should be scheduled for a new VA 
examination to determine the severity of his PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Request copies of any treatment 
records from the local Vet Center, 
specifically to include mental health 
counseling records for the period from 
January 2007 through May 2007.  
Additionally, request copies of any 
outstanding VA treatment records, 
specifically to include any mental 
health records and any records dated 
from July 2008 forward.  All records 
received should be associated with the 
claims file, and any negative responses 
should be documented in the claims 
file.  If any records cannot be 
obtained after reasonable efforts have 
been made, the Veteran should be 
notified and allowed an opportunity to 
provide such records, in accordance 
with 38 C.F.R. § 3.159(c)&(e).

2.  After all available outstanding 
treatment records have been associated 
with the claims file, schedule the 
Veteran for a VA examination to 
determine the current severity of his 
PTSD.  The Veteran's claims file and a 
copy of this remand should be made 
available to the examiner for review, 
and such review should be noted in the 
examination report.  All necessary 
tests and studies should be conducted.    

3.  After completing the above-
described development, as well as any 
further development as may be indicated 
upon remand, readjudicate the Veteran's 
claim based on the entirety of the 
evidence.  If the claim remains denied, 
issue a supplemental statement of the 
case to the Veteran, which addresses 
all evidence associated with the claims 
file since the last statement of the 
case.  An appropriate period of time 
should be allowed for response.

Thereafter, if appropriate, the case should be returned to 
the Board, following applicable appellate procedures.  The 
Veteran need take no action until he is so informed, but he 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and to comply with all 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

